Kate Gintling brought this action originally in the Summit Common Pleas against the Ohio Stock Food Company for damages arising from the pollution of a stream flowing from the Company’s farm to her farm.
It appears that the Company had entered a contract with the city of Akron under which said Company agreed to dispose of the City’s garbage and refuse. The method of disposal was to feed the garbage to a large number of hogs and in so doing the stream became polluted and obnoxious odors arose from this stream to defendant's damage.
Attorneys — W. J. Laub, H. Hagelbarger and W. Kelley, Akron, for Co.; Grant, Thomas & Buckingham for Gintling.
The Common Pleas rendered judgment on a verdict in favor of . Gintling, which judgment was affirmed by the'Appeals.
The Company in the Supreme Court contends :
1. That Gintling has no cause of action in the absence of wanton negligence because her rights are subservient to public benefit.
2. That such an action cannot be maintained without some particular and special damage.
3. That the legislature authorized municipal corporations to enter such contracts and therefore did not intend to give an individual a right of action by virtue of the violation of GC. 12646.
4. That GC. 3649 and 3809 authorize a reasonable disposal of refuse.
5. That the court erred in charging the jury that the operation of the farm so as to pollute the stream is negligent and unlawful.